(2008)
Shadney Jermaine BROWN, Plaintiff,
v.
OFFICE OF CONGRESSIONAL, LEGISLATIVE AND PUBLIC AFFAIRS, Defendant.
Civil Action No. 08 1994.
United States District Court, District of Columbia.
November 19, 2008.

MEMORANDUM OPINION
JAMES ROBERTSON, District Judge.
The plaintiff has filed a pro se complaint and an application to proceed in forma pauperis. The Court will grant the application to proceed in forma pauperis, but will dismiss the complaint as frivolous and delusional.
The complaint states that the plaintiff is "being attacked by the `practices of the occult.'" (Compl. at 1.) The plaintiff sought action in this matter from the Department of Justice, which responded that it did not handle matters of this sort. (Id.) Now plaintiff seeks, presumably, an order that would require the Department of Justice to act. (Id. at 2.) Identifying the defendants as the federal government, plaintiff asks the defendants to "produce a bill or a formal resolution" "that would state or give the practice or this occult type of movement legallity [sic]." (Id.) "The refusal of this government or their law enforcement to aid the plaintiff ... is permitting or allowing this to continue to go on." (Id.) The complaint seeks a bill "that would say that these things is legal," (id. at 3), and it also seeks "for this practice to be completely shut down," (id.).
This complaint presents precisely the sort of "fantastic or delusional scenarios" that warrant dismissal. Neitzke v. Williams, 490 U.S. 319, 328, 109 S. Ct. 1827, 104 L. Ed. 2d 338 (1989). Accordingly, this complaint will be dismissed under 28 U.S.C. § 1915(e)(2)(B)(i) (requiring dismissal of frivolous complaints).
A separate order accompanies this memorandum opinion.